                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

 GASTRO DOMONIQUE DENNIS,                        )
                                                 )
                Plaintiff,                       )
                                                 )
         v.                                      )             No. 4:18-cv-00821-AGF
                                                 )
 DENNIS SMITH, et al.,                           )
                                                 )
                Defendants.                      )

                               MEMORANDUM AND ORDER

       This matter is before the Court on its own motion. On April 16, 2019, the Court directed

plaintiff to file a second amended complaint. (Docket No. 11). Plaintiff has failed to comply with

the Court’s order. Therefore, for the reasons discussed below, plaintiff will be given seven days in

which to show cause why his case should not be dismissed.

                                           Background

       At the time relevant to this complaint, plaintiff was a pretrial detainee at the St. Francois

County Jail in Farmington, Missouri. (Docket No. 1 at 2). On May 5, 2018, he filed a civil action

pursuant to 42 U.S.C. § 1983. (Docket No. 1 at 1). The complaint named St. Francois County Jail

Administrator Dennis Smith, Assistant Jail Administrator Hardy White, and Nurse Heather Smith

as defendants. (Docket No. 1 at 2). The defendants were named in their individual and official

capacities.

       Plaintiff’s complaint stated that during July, August, and September 2016, while at the St.

Francois County Jail, he wrote several grievance forms to Jail Administrator Smith and Assistant

Administrator White complaining about being housed with federal inmates. He claimed that being

a pretrial detainee around federal inmates posed an “unreasonable risk.”
       According to plaintiff’s complaint, in September 2016, he was physically assaulted by ten

to fifteen inmates while in E Pod. He alleged that he was brutally beaten, burned with hot water,

and sexually assaulted. When he was finally able to break free from the cell in which he was

restrained, he attempted to reach an emergency button located sixty feet away. (Docket No. 1 at

3). Approximately thirty feet from the button, the federal inmates began beating him over the head

with a mop ringer. However, another inmate pushed the emergency button, summoning assistance.

       Plaintiff stated that a sheriff’s deputy responded to the emergency button and led him into

the hall, covered in blood, where he collapsed. He was taken to defendant Heather Smith, the

booking nurse, and told her that he had been beaten, burned, and sexually assaulted. Nurse Smith

told plaintiff that he needed to take a hot shower to wash away the blood, so that she could see his

injuries. Plaintiff protested that he had been burned. Nurse Smith, however, advised him that he

needed to shower or refuse medical attention. Plaintiff stated that he vomited before entering the

shower and then lost consciousness, waking on the floor with staff standing over him. Nurse Smith

took him to medical and gave him ibuprofen. Plaintiff alleged that staff placed him “in the hole in

booking” and kept him there for days, where the lights never went off and he had only hot water

to drink.

       Plaintiff told his defense attorney about the physical assault in the St. Francois County Jail.

He stated that his attorney filed a motion with the court for the jail to produce video surveillance,

logs, and relevant documentation. (Docket No. 1 at 4). An investigator for his attorney also took

photos and gathered statements from Jail Administrator Smith and Assistant Administrator White.

Plaintiff stated that Judge Wendy Lynn Wexler Horn sustained his attorney’s motion to preserve

evidence, but denied a motion directing St. Francois County Jail to produce video surveillance,

logs, and documentation.



                                                 2
       Plaintiff alleged that he received no response from the police report he made or from the

grievances that he filed. Furthermore, he asserted that defense attorney Sarah Jackson, Judge Horn,

head prosecuting attorney Jerrod Mahurin, and assistant prosecuting attorney Pat King, all turned

a “blind eye.”

       Plaintiff claimed that the physical assault he endured constituted a violation of his right to

be free from cruel and unusual punishment, and also constituted deliberate indifference to his

medical needs. He sought an injunction ordering St. Francois County Jail to have body cameras

on all staff, distress buttons in all cells, staff in the pods for twenty-four hours a day, a better

medical provider, and a prohibition on pretrial detainees and federal inmates being placed together.

(Docket No. 1 at 6). Plaintiff also requested $500,000,000 in compensatory damages and

$500,000,000 in punitive damages against each defendant, jointly and severally.

       On January 23, 2019, plaintiff was directed to file an amended complaint. (Docket No. 7).

The Court noted that plaintiff had made serious allegations that could potentially survive § 1915

review if properly pled. However, plaintiff’s initial complaint was deficient in that it did not

demonstrate defendants’ liability. Specifically, plaintiff had not shown a “causal link to, and direct

responsibility for, the deprivation of rights.” See Madewell v. Roberts, 909 F.2d 1203, 1208 (8th

Cir. 1990).

       The Court explained that with regard to Jail Administrator Smith and Assistant

Administrator White, plaintiff appeared to be asserting a failure to protect claim. However, while

plaintiff concluded that he was placed in a dangerous situation, he presented no factual allegations

that Smith and White failed to take reasonable measures to protect him from violence by other

prisoners. See Patterson v. Kelley, 902 F.3d 845, 851 (8th Cir. 2018) (stating that “prison officials

violate the Eighth Amendment only when they exhibit a deliberate or callous indifference to an



                                                  3
inmate’s safety”); and Berry v. Sherman, 365 F.3d 631, 633-34 (8th Cir. 2004) (stating that prison

officials must take reasonable measures to guarantee inmate safety and to protect prisoners from

violence at the hands of other prisoners). With regard to Nurse Smith, the Court observed that

plaintiff alleged an objectively serious medical need by detailing the injuries he received in the

assault. However, he had not shown that Nurse Smith disregarded that need or personally failed to

provide him any treatment. See Vaughn v. Lacey, 49 F.3d 1344, 1346 (8th Cir. 1995) (stating that

deliberate indifference can include the intentional denial or delay of access to medical care, or the

intentional interference with treatment or prescribed medication).

       Plaintiff was given thirty days in which to file an amended complaint pursuant to the

instructions set forth in the Court’s order of January 23, 2019. Plaintiff complied with this order

by filing an amended complaint on February 22, 2019. (Docket No. 9).

       Plaintiff’s amended complaint named St. Francois County Jail Administrator Dennis Smith

and Hardy White as defendants. (Docket No. 9 at 2-3). Smith was sued in his individual capacity

while White was sued in his official capacity. Plaintiff again claimed to have been burned and

sexually assaulted. (Docket No. 9 at 4). He sought an injunction ordering the St. Francois County

Jail to have body cameras on all staff, a distress button in the cells, staff in the pods, and a

prohibition on pretrial detainees being placed together with federal inmates. (Docket No. 9 at 5).

Plaintiff also requested $500,00,000 in compensatory damages and $500,000,000 in punitive

damages against each defendant, jointly and severally. However, the section of the Court-form for

plaintiff to provide his “Statement of Claim” was entirely blank. In other words, plaintiff failed to

provide any factual allegations against the named defendants.

       On April 16, 2019, the Court ordered plaintiff to file a second amended complaint. (Docket

No. 11). He was given thirty days in which to comply.



                                                 4
                                             Discussion

       As noted above, plaintiff was ordered to file a second amended complaint on a Court-form.

The Court’s order provided instructions for plaintiff to follow in filing his second amended

complaint. He was also sent a copy of the Court’s civil rights complaint form. Plaintiff was given

thirty days in which to comply. He was further advised that failure to comply would result in the

dismissal of his complaint. Nonetheless, plaintiff has failed to file a second amended complaint.

Therefore, the Court will give plaintiff seven (7) days in which to show cause why this action

should not be dismissed for failure to comply with the Court’s order. If plaintiff does not respond,

the complaint will be dismissed without prejudice and without further notice. See Fed. R. Civ. P.

41(b); and Brown v. Frey, 806 F.2d 801, 803 (8th Cir. 1986) (stating that district court may dismiss

a pro se litigant’s action for failure to comply with a court order on its own initiative).

       Accordingly,

       IT IS HEREBY ORDERED that plaintiff shall show cause in writing and within seven

(7) days of the date of this order why this action should not be dismissed for failure to comply

with the Court’s order.

       IT IS FURTHER ORDERED that if plaintiff fails to comply with this order, this action

will be dismissed without prejudice and without further notice.

       Dated this 29th day of July, 2019.




                                                   AUDREY G. FLEISSIG
                                                   UNITED STATES DISTRICT JUDGE




                                                  5
